DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions

No claim(s) appear generic to the following disclosed patentably distinct species:
I. Figs. 1 - 25 and as disclosed in the specification.
II. Figs. 26 - 31 and as disclosed in the specification.
III.  Fig. 32 and as disclosed in the specification.
IV. Fig. 33 and as disclosed in the specification.

The species are independent or distinct because as disclosed the different
species have mutually exclusive characteristics for each identified species as illustrated in their respective figures and disclosed in the specification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species
as set forth above because at least the following reason(s) apply:
 the species or groupings of patentably indistinct species have acquired a

 the species or groupings of patentably indistinct species require a different
field of search (e.g., searching different classes /subclasses or electronic
resources, or employing different search strategies or search queries)


	Species 1 discloses a transistor (100a) includes a second insulating layer (106), an oxide semiconductor layer (112), a first insulating layer (114), and a first gate electrode (116), which are provided on a substrate (102) having an insulating
surface. Species 2 is different from Species 1 in that a second gate electrode (104) is located to face one surface of the oxide semiconductor layer (112), the surface facing the substrate (102).  Species 3 is different from Species 1 and Species 2 in that the first line (110a) is located between the first oxide conductive layer (108a) and the second insulating layer (106), and the second line (110b) is located between the second oxide conductive layer (108b) and the second insulating layer (106).  Species 4 is different from Species 1, Species 2 and Species 3 in that the second gate electrode (104) is located to face one surface of the oxide semiconductor layer (112), the surface facing the substrate (102).
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species or a grouping of patentably indistinct species
to be examined even though the requirement may be traversed (37 CFR 1.143) and
(ii) identification of the claims encompassing the elected species or grouping of
patentably indistinct species, including any claims subsequently added.  An argument

unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to
petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the election of species requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing them
to be obvious variants or clearly admit on the record that this is the case. In either
instance, if the examiner finds one of the species unpatentable over the prior art, the
evidence or admission may be used in a rejection under 35 U.S.C. 1 03(a) of the other
species.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. B. R./
Examiner, Art Unit 2818

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818